Case 21-11466-elf        Doc 112      Filed 09/01/21 Entered 09/01/21 15:07:03           Desc Main
                                      Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
  In re:                                               :
                                                       :   Chapter 11
  1121 PIER VILLAGE LLC,                               :
  PENN TREATY HOMES LLC,                               :   Lead Case No. 21-11466-ELF
  2626 FRANKFORD LLC,                                  :
  285 KINGSLAND LLC,                                   :   Jointly Administered
  231 E 123 LLC,                                       :
  193 HANCOCK LLC,                                     :   Hearing Date: September 27, 2021
                                                       :   Hearing Time: 9:00 a.m.
                                                           Hearing Place: Courtroom #1
                           Debtors.                    :
                                                       :

           NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

        1121 Pier Village LLC and Penn Treaty Homes LLC (the “Debtors”), by and through their
counsel, Obermayer Rebmann Maxwell & Hippel, LLP, have filed a Motion for the entry of an
Order: (i)(a) approving bid procedures for the sale of substantially all of the assets of 1121 Pier
Village LLC and Penn Treaty Homes LLC as set forth below, (b) scheduling a hearing to consider
the sale and approving the form and matter of notices, (c) approving the Expense Reimbursement
and Break-Up Fee and (d) granting related relief; and (ii)(a) authorizing the sale free and clear of
all liens, claims, encumbrances and interests, (b) approving the Asset Purchase Agreement
between the Debtors and Purchaser (or such other asset purchase agreement as may be selected at
the Auction as the highest and best offer), (c) authorizing the assumption, sale and assignment of
certain executory contracts, post-petition contracts and unexpired leases, and (d) granting related
relief.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case (if you do not have an attorney, you may
wish to consult an attorney).

        1.     If you do not want the Court to grant the relief sought in the Motion, or if you want
the Court to consider your views on the Motion, then on or before September 15, 2021 you or
your attorney must do all of the following:

               (a)   File an answer explaining your position at the United States Bankruptcy
        Court, 900 Market Street, Suite 400, Philadelphia, PA 19107-4299

                If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it
        early enough so that it will be received on or before the date stated above; and

                (b)      Mail a copy to the attorney for the Movant:




OMC\4837-5907-3785.v1-9/1/21
Case 21-11466-elf        Doc 112   Filed 09/01/21 Entered 09/01/21 15:07:03            Desc Main
                                   Document     Page 2 of 2



                                 Edmond M. George, Esquire
                          OBERMAYER REBMANN MAXWELL & HIPPEL, LLP
                                Centre Square West, Suite 3400
                                      1500 Market Street
                                    Philadelphia, PA 19102
                                  Telephone: (215) 665-3140
                                  Facsimile: (215) 665-3165

       2.     If you or your attorney do not take the steps described above and attend the hearing,
the Court may enter an Order granting the relief requested in the Motion.

       3.      A hearing on the Motion is scheduled to be held before the Honorable Eric L. Frank
on September 27, 2021 at 9:00 a.m., in Courtroom #1, U.S. Bankruptcy Court, 900 Market Street,
Philadelphia, PA 19107-4299.

        4.     If a copy of the Motion is not enclosed, a copy of the Motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk’s Office at 215-408-2800 to determine
whether the hearing has been canceled because no one filed a response thereto.


Dated: September 1, 2021                By: /s/ Edmond M. George
                                            Edmond M. George, Esquire
                                             Michael D. Vagnoni, Esquire
                                            Obermayer Rebmann Maxwell & Hippel LLP
                                            Centre Square West
                                            1500 Market Street, Suite 3400
                                            Philadelphia, PA 19102
                                            Telephone: (215) 665-3140
                                            Facsimile: (215) 665-3165
                                            Proposed Counsel to the Debtors




OMC\4837-5907-3785.v1-9/1/21
